NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    JEREMY ALAN OFFUTT, Petitioner.

                         No. 1 CA-CR 18-0691 PRPC
                              FILED 3-26-2019


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201600095
                   The Honorable Tina R. Ainley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Joshua I. Fisher
Counsel for Respondent

Jeremy Alan Offutt, Kingman
Petitioner



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.
                             STATE v. OFFUTT
                            Decision of the Court

C R U Z, Judge:

¶1           Jeremy Alan Offutt petitions this court for review from the
dismissal of his petition for post-conviction relief of-right (“PCR”) filed
pursuant to Arizona Rule of Criminal Procedure (“Rule”) 32.1. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

                  FACTS AND PROCEDURAL HISTORY

¶2            In 2016, Offutt pled guilty to four counts of attempted
molestation of a child, each a class 3 felony and dangerous crime against
children subject to enhancement under Arizona Revised Statutes (“A.R.S.”)
section 13-705 (Supp. 2018). In addition, Offutt agreed to a term of
imprisonment for count 1 and thereafter lifetime probation for counts 2-4.

¶3             Consistent with the plea agreement, the superior court
sentenced Offutt to a presumptive term of ten years’ imprisonment as to
count 1, followed by lifetime probation as to counts 2-4. Offutt then timely
petitioned for post-conviction relief. Appointed counsel notified the court
that he found no colorable claims for relief, and Offutt filed a pro per PCR
arguing that: (1) the State unlawfully held him without bond before trial;
(2) the statute proscribing molestation of a child, A.R.S. § 13-1410 (2010), is
unconstitutional because it unlawfully places the burden of proof on the
defendant to prove a lack of sexual intent; (3) he never waived his right to
have a jury determine any sentence enhancement; (4) the State failed to
provide adequate notice of the charges against him; (5) the age of a victim,
alone, fails to provide a sufficient factual basis to enhance a sentence
pursuant to the dangerous crimes against children sentencing scheme;
(6) the superior court failed to adequately inform him that the plea
agreement provided for an enhanced sentence; (7) the dangerous crimes
against children sentencing scheme is unconstitutional “because it violates
a defendant’s right to a jury trial”; (8) the punishment set forth in the statute
proscribing molestation of a child is unconstitutionally vague; (9) the
superior court erred by failing to sentence him, a first-time offender,
pursuant to A.R.S. section 13-702 (2010); and (10) trial counsel was
ineffective by: (a) failing to request a bond hearing; (b) encouraging Offutt
to accept the plea offer; and (c) failing to object when the superior court
imposed an enhanced sentence.

¶4             The superior court summarily dismissed the PCR, and this
petition for review followed. Absent an abuse of discretion or error of law,
this court will not disturb a superior court’s ruling on a petition for


                                       2
                             STATE v. OFFUTT
                            Decision of the Court

post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). The
petitioner bears the burden to show the superior court abused its discretion.
See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

                               DISCUSSION

¶5            On review, Offutt contends that: (1) the superior court erred
by failing to conduct fundamental error review of the PCR; (2) the State
failed to provide adequate notice that he was charged with offenses
designated as dangerous crimes against children and subject to
enhancement; and (3) the age of a victim, alone, fails to provide a sufficient
factual basis to enhance a sentence pursuant to the dangerous crimes
against children sentencing scheme. In addition, he asserts that trial
counsel was ineffective by: (1) failing to request a bond hearing;
(2) encouraging him to accept the plea offer; and (3) failing to object to the
sentence, notwithstanding the absence of a sufficient factual basis.

¶6             As a preliminary matter, Offutt has abandoned all PCR claims
not reasserted in his petition for review, and we therefore do not address
them. See State v. Rodriguez, 227 Ariz. 58, 61 n.4, ¶ 12 (App. 2010) (declining
to address arguments not raised in petition for review). Therefore, he has
waived his claims of ineffective assistance of counsel predicated on
counsel’s: (1) failure to request a bond hearing; and (2) encouragement to
accept the plea offer.1




1      To the extent Offutt argues that his right to challenge trial counsel’s
failure to seek a bond hearing survives his guilty plea, we note that none of
the cases he relies on support that proposition. See Mitchell v. United States,
526 U.S. 314, 322-25 (1999) (holding a defendant’s guilty plea and
statements at plea colloquy did not function as a waiver of her right to
remain silent at sentencing); Menna v. New York, 423 U.S. 61, 62-63 (1975)
(holding a guilty plea does not preclude a defendant from raising a double
jeopardy claim on review); Blackledge v. Perry, 417 U.S. 21, 30-31 (1974)
(holding a guilty plea does not preclude a petitioner from raising a
prosecutorial vindictiveness claim in a federal habeas corpus proceeding);
Stewart v. Smith, 202 Ariz. 446, 450, ¶ 12 (2002) (holding a petitioner may
raise an ineffective assistance of counsel claim for the first time in a
successive petition for post-conviction relief if the nature of the right
allegedly affected by counsel’s ineffective performance “is of sufficient
constitutional magnitude to require personal waiver by the defendant and
there has been no personal waiver”).


                                       3
                             STATE v. OFFUTT
                            Decision of the Court

¶7             By entering a guilty plea, Offutt waived “all non-
jurisdictional defects and defenses, including claims of ineffective
assistance of counsel, except those that relate to the validity of [his] plea.”
State v. Leyva, 241 Ariz. 521, 527, ¶ 18 (App. 2017) (citation and internal
quotation omitted). To state a colorable claim of ineffective assistance of
counsel, a defendant must show that counsel’s performance fell below
objectively reasonable standards and that the deficient performance
prejudiced the defendant. Strickland v. Washington, 466 U.S. 668, 687-88
(1984); State v. Nash, 143 Ariz. 392, 397-98 (1985). To demonstrate prejudice,
a defendant must show that there is a “reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have
been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. If a
defendant fails to make a sufficient showing on either prong of the
Strickland test, the court need not determine whether the defendant satisfied
the other prong. State v. Salazar, 146 Ariz. 540, 541 (1985).

¶8            Offutt does not allege that he lacked the mental capacity to
knowingly, intelligently, and voluntarily enter the plea. The change of plea
hearing transcript reflects Offutt “displayed normal communication skills
and thought processes” and demonstrated “an understanding of his rights
and the consequences of his waiver.” State v. Brewer, 170 Ariz. 486, 496
(1992). Equally important, Offutt has not contested his mental fitness or
otherwise argued that his decision to plead guilty was involuntary or
coerced. Therefore, Offutt has failed to establish a colorable claim for relief
with respect to his capacity to enter the plea agreement.

¶9            Turning to the remaining issues, Offutt first contends the
superior court erred by summarily dismissing his PCR without conducting
fundamental error review akin to the process required for direct appeals
under Anders v. California, 386 U.S. 738 (1967). As recently held by this
court, however, the current Rule 32 procedure does not require the superior
court to conduct such a review.          State v. Chavez, 243 Ariz. 313,
318-19, ¶ 17 (App. 2017).

¶10           Second, Offutt seemingly challenges the validity of his plea
by arguing the State failed to provide him with adequate notice that he was
charged with offenses designated as dangerous crimes against children and
subject to sentencing enhancement. To provide sufficient notice, an
indictment must: (1) contain the elements of the offense charged; (2) set
forth “a plain, concise statement of the facts” that form the basis of the
charged offense; and (3) cite “the statute, rule, regulation or other provision



                                      4
                            STATE v. OFFUTT
                           Decision of the Court

of law the defendant allegedly violated.” Ariz. R. Crim. P. 13.1(a), (d); see
also Hamling v. United States, 418 U.S. 87, 117 (1974).

¶11           Here, the State charged Offutt by indictment with one count
of sexual conduct with a minor (alleging he knowingly engaged in sexual
intercourse or oral sexual contact with a minor under fifteen years old) and
one count of continuous sexual abuse of a child (alleging he engaged in
sexual conduct with a minor under fourteen years old over a four-month
period). For each count, the State alleged that Offutt violated A.R.S.
§ 13-705, the dangerous crimes against children sentencing statute. In
addition, the plea agreement expressly identified each count as a dangerous
crime against children in the third degree and stated that each offense was
committed in violation of A.R.S. section 13-705. Therefore, contrary to
Offutt’s contention, the State provided constitutionally-adequate notice
that he was charged with offenses designated as dangerous crimes against
children and subject to sentencing enhancement.

¶12            Third, citing State v. Williams, 175 Ariz. 98 (1993), Offutt
argues that the age of a minor victim, alone, fails to provide a sufficient
factual basis for sentencing enhancement pursuant to A.R.S. section 13-705.
In Williams, the defendant, “while drunk, rammed his pickup truck into the
back of a station wagon,” injuring a fourteen-year-old boy. 175 Ariz. at 99.
Vacating the enhanced sentence imposed by the superior court, Arizona
Supreme Court held that the dangerous crimes against children sentencing
enhancement applies only to defendants who “prey upon helpless
children,” not those “who fortuitously injure children by their unfocused
conduct.” Id. at 103.

¶13            “A factual basis can be established by ‘strong evidence’ of
guilt and does not require a finding of guilt beyond a reasonable doubt.”
State v. Salinas, 181 Ariz. 104, 106 (1994) (citation omitted). “[E]vidence of
guilt may be derived from any part of the record including presentence
reports, preliminary hearing transcripts, or admissions of the defendant.”
Id. (citation omitted).

¶14           In this case, Offutt pled guilty to repeatedly attempting to
molest a child, age thirteen during the relevant period, and specifically
acknowledged at the plea hearing that he knew the victim’s age when he
committed the offenses. Thus, unlike the defendant in Williams, whose
reckless driving presented a danger to everyone in his vicinity regardless
of age, here, Offutt specifically targeted a child for the purpose of sexual
activity. Therefore, the underlying offenses clearly fall within the conduct
subject to enhanced punishment by the dangerous crimes against children


                                      5
                           STATE v. OFFUTT
                          Decision of the Court

sentencing scheme, the sentence is supported by a sufficient factual basis,
and trial counsel was not deficient by failing to object to the enhanced
sentence imposed.

                             CONCLUSION

¶15          For these reasons, we grant review and deny relief.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       6